                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JWAN YAWER McGREGOR,                         )
as Independent Administrator for the         )
estate of Shwan Yawer,                       )
                                             )
       Plaintiff,                            )       Case No. 16-cv-4956
                                             )
       v.                                    )       Hon. Jorge L. Alonso
                                             )
CITY OF CHICAGO, VINCENT                     )
BURCH, JAY WOJTASIK,                         )
LAURENCE T. STILES, NICK                     )
LYMPERIS, RICHARD BANKUS,                    )
ANA RODRIGUEZ, ANDREW                        )
MAZINTAS, AVIS JAMISON,                      )
and BRIAN SPAIN,                             )
                                             )
       Defendants.                           )


                         MEMORANDUM OPINION AND ORDER

       Original plaintiff Shwan Yawer (“Yawer”) filed a ten-count second amended complaint

against defendants City of Chicago and nine individual officers involved with his arrest.

Defendants moved for summary judgment on four of the ten counts. After defendants filed their

motion for summary judgment, Yawer died. The Court allowed Yawer’s mother, Jwan Yawer

McGregor (“McGregor”), to substitute for Yawer as plaintiff and to file a third amended

complaint, in which McGregor added four counts for wrongful death. The parties have since

fully briefed the motion for summary judgment. What was originally a motion for summary

judgment as to Counts III, IV, IX and X of the second amended complaint is, in effect, a motion

for summary judgment as to Counts V, VI, XIII and XIV of the third amended complaint. For

the reasons set forth below, the Court grants defendants’ motion for summary judgment [76].
I.     BACKGROUND

       The following facts are undisputed unless otherwise noted. 1

       On June 16, 2014 at about 2:00 a.m., plaintiff Shwan Yawer (“Yawer”), a then-22-year-

old man who had, in his life, suffered from anxiety and depression, was walking home when he

encountered two men rapping and singing in the street. Yawer invited the men to the apartment

he shared with roommates in the Lakeview neighborhood of Chicago.

       Yawer’s roommates were less enchanted than was Yawer with the idea of Yawer’s

bringing strangers into the apartment. When Yawer’s roommate Bryan Kravitz (“Kravitz”)

returned home, he noticed one of the strangers in his room attempting to steal his property.

Kravitz left the apartment and telephoned 911 to report the attempted theft.

       Several Chicago Police Officers, including Vincent Burch (“Officer Burch”), Avis

Jameson (“Officer Jameson”) 2 and Ana Rodriguez (“Officer Rodriguez”) arrived at the

apartment. The parties have not put into the record many details about what happened next

(which makes sense given the limited scope of the motion for summary judgment). It is clear

that Yawer answered the door and spoke to the Officers. At some point, Kravitz returned and




1
  Local Rule 56.1 outlines the requirements for the introduction of facts parties would like
considered in connection with a motion for summary judgment. The Court enforces Local Rule
56.1 strictly. Where one party supports a fact with admissible evidence and the other party fails
to controvert the fact with citation to admissible evidence, the Court deems the fact admitted.
See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 218-19 (7th Cir. 2015); Ammons v.
Aramark Uniform Servs., Inc., 368 F.3d 809, 817-18 (7th Cir. 2004). This does not, however,
absolve the party putting forth the fact of the duty to support the fact with admissible evidence.
See Keeton v. Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012). The Court does not consider
any facts that parties failed to include in their statements of fact, because to do so would rob the
other party of the opportunity to show that the fact is disputed.
2
 On the caption, Jameson’s last name is spelled Jamison. In defendants’ statement of facts,
defendants spell defendant’s name Jameson. The Court assumes Jameson’s own attorney is
spelling his name properly and, thus, refers to defendant Jamison as Jameson.
                                               2
tried to explain to Yawer that the strangers were stealing from them. Yawer accused Kravitz of

being racist for calling the police. Plaintiff put forth evidence that, at this point, Yawer did not

verbally threaten Kravitz, but Kravitz testified that Yawer’s demeanor was “pretty threatening.”

       At some point and for reasons not made clear in the record, the police officers and Yawer

had a physical altercation that resulted Yawer’s being handcuffed. After Yawer was handcuffed,

Yawer threatened to beat up Kravitz. At the time Yawer verbally threatened Kravitz, Kravitz

was not in fear that Yawer would batter him. Yawer was taken away in a squad car (by whom,

the parties do not say), and remaining officers asked Kravitz if he wanted to press charges. After

his arrest, Yawer spent five days in the Cook County Jail.

       Yawer was charged with aggravated battery to a police officer, resisting arrest and

assault. On July 8, 2014, Yawer appeared before a Cook County Judge with his attorney. At the

beginning of the hearing, the Judge’s clerk noted that Count 2 against Yawer had been nolle

prosequied on June 26, 2014. The record contains no evidence as to why that count was nolle

prosequied. At the July 8, 2014 hearing, the attorneys informed the Judge that Yawer and his

attorney had reached a plea agreement with the States Attorney’s office. Under the agreement,

the States Attorney agreed to drop all but one charge against Yawer and to amend one

misdemeanor charge to a charge of disorderly conduct in exchange for a plea of guilty and a

sentencing recommendation of one year of supervision, 40 hours of community service and a

fine of $217.00. Yawer stipulated to the facts in the complaint and pleaded guilty. With respect

to the charge of disorderly conduct, the complaint stated Yawer had “knowingly provoked a

breach of the peace in an unreasonable matter.” The remaining claims were dropped nolle

prosequi. The Judge accepted the States Attorney’s recommendation as to sentence.




                                                3
II.    STANDARD ON A MOTION FOR SUMMARY JUDGMENT

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a). When considering a motion for summary judgment, the Court must construe the evidence

and make all reasonable inferences in favor of the non-moving party. Hutchison v. Fitzgerald

Equip. Co., Inc., 910 F.3d 1016, 1021 (7th Cir. 2018). Summary judgment is appropriate when

the non-moving party “fails to make a showing sufficient to establish the existence of an element

essential to the party’s case and on which that party will bear the burden of proof at trial.”

Celotex v. Catrett, 477 U.S. 317, 322 (1986). “A genuine issue of material fact arises only if

sufficient evidence favoring the nonmoving party exists to permit a jury to return a verdict for

that party.” Brummett v. Sinclair Broadcast Group, Inc., 414 F.3d 686, 692 (7th Cir. 2005).

III.   DISCUSSION

       A.      Plaintiff’s claims for malicious prosecution under state law

       In Counts V and VI of the third amended complaint, plaintiff seeks relief for state-law

claims for malicious prosecution. Count VI is against the officers, and Count V is a claim for

indemnification against the City of Chicago. Defendants move for summary judgment on the

grounds that plaintiff cannot establish that the claims against Yawer were terminated under

circumstances indicative of his innocence.

       To establish a claim for malicious prosecution under Illinois law, a plaintiff must

establish: “(1) the commencement or continuance of an original criminal or civil judicial

proceeding by the defendant; (2) the termination of the proceeding in favor of the plaintiff; (3)

the absence of probable cause for such proceeding; (4) the presence of malice; and (5) damages

resulting to the plaintiff.” Swick v. Liautaud, 169 Ill.2d 504, 512 (Ill. S.Ct. 1996). Naturally, a



                                               4
plaintiff must establish each element in order to prevail. Logan v. Caterpillar, Inc., 246 F.3d

912, 922 (7th Cir. 2001) (“All of these elements must be present; the absence of even one

element will preclude recovery for malicious prosecution.”).

       Defendants move for summary judgment on the grounds that plaintiff cannot and has not

put forth sufficient evidence to survive summary judgment as to the second element. The Illinois

Supreme Court has said, “[i]n regard to the second element, a malicious prosecution action

cannot be predicated on underlying criminal proceedings which were terminated in a manner not

indicative of the innocence of the accused.” Swick, 169 Ill.2d at 512. In this case, most of the

claims against Yawer ended via nolle prosequi, which “‘is not a final disposition of a case, but . .

. is a procedure which reverts the matter to the same condition which existed before the

commencement of the prosecution.’” Swick, 169 Ill.2d at 512-13 (quoting People v. Woolsey,

139 Ill.2d 157, 163 (Ill. S.Ct. 1990)). In Swick, the Illinois Supreme Court held that:

       [o]nly when a plaintiff establishes that the nolle prosequi was entered for reasons
       consistent with his innocence does the plaintiff meet his burden of proof. . . .
       Otherwise, every time criminal charges were nol-prossed a civil malicious
       prosecution action could result.

Swick, 169 Ill.2d at 513-14.

       In this case, in connection with an agreement in which Yawer pleaded guilty, the States

Attorney agreed to drop most of the charges against Yawer via nolle prosequi. When a

defendant pleads guilty to one (or more) charges in exchange for having others dropped via nolle

prosequi, the nolle prosequi does not indicate the defendant’s innocence. Swick, 169 Ill.2d at

513 (“The abandonment of proceedings is not indicative of the innocence of the accused when

the nolle prosequi is the result of an agreement or compromise with the accused.”). Thus, the

Court agrees that plaintiff cannot prevail on a claim for malicious prosecution as to those claims.

Plaintiff seems to be arguing that even though he pleaded guilty, the prosecutor would have had

                                               5
to drop some charges anyway due to lack of evidence. The Seventh Circuit, however, has

rejected the argument that courts can look behind a plea agreement to consider what might have

happened to the charges had an agreement not been reached. Bridewell v. Eberle, 730 F.3d 672,

677 (7th Cir. 2013) (affirming summary judgment in favor of defendants on malicious

prosecution claim where plaintiff had pleaded guilty); see also Jackson v. City of Chi., Case No.

14 C 6746, 2017 WL 8199322 at *4 (N.D. Ill. Dec. 12, 2017).

       Plaintiff also argues that, on June 24, 2014, before the plea agreement, count 2 was

dropped via nolle prosequi. Plaintiff has put forth no evidence as to why prosecutors dropped

that claim via nolle prosequi. Nonetheless, plaintiff seems to be arguing that the Court can

assume, without evidence, that the claim was dropped due to the failure of a witness to appear in

court. That is not the law. The law is that plaintiff bears the burden of proving that the

“circumstances surrounding the cessation of the criminal proceedings . . . compel an inference

that reasonable grounds to pursue the criminal prosecution were lacking,” and that a “bare nolle

prosse without more is not indicative of innocence.” Washington v. Summerville, 127 F.3d 552,

557 & 558 (7th Cir. 1997). “Lack of a recorded reason for the nolle prosequi offers no insight

as” to whether it is indicative of innocence. Washington, 127 F.3d at 558 (affirming summary

judgment in favor of defendants); see also Rattray v. Caudill, Case No. 14 CV 8735, 2016 WL

5848913 at *3 (N.D. Ill. Oct. 6, 2016) (“[T]he certified statement of disposition states, ‘nolle

prosequi’ but does not provide a reason for why it was entered[.] . . . This is not sufficient

evidence to survive summary judgment). Plaintiff has not put forth evidence that the June 24,

2014 entry of nolle prosequi is indicative of Yawer’s innocence.




                                               6
       Defendants have established that they are entitled to judgment as a matter of law on

Counts V and VI of the third amended complaint. Defendants’ motion for summary judgment is

granted as to those claims.

       B.      Plaintiff’s claim for false arrest

       In Count XIII of the third amended complaint, plaintiff seeks relief against defendants

under § 1983 for false arrest. A claim for false arrest is precluded where the arresting officer had

“probable cause to believe that a person has committed any crime.” Holmes v. Village of

Hoffman Estates, 511 F.3d 673, 682 (7th Cir. 2007). As the Seventh Circuit explained in

Holmes:

       [a]n arrested person is no more seized when he is arrested on three grounds rather
       than one; and so long as there is a reasonable basis for the arrest, the seizure is
       justified on that basis even if any other ground cited for the arrest was flawed.

Holmes, 511 F.3d at 682. Defendants argue that they necessarily had probable cause to arrest

Yawer, because Yawer pleaded guilty to disorderly conduct, which conduct they had witnessed.

       As defendants point out, plaintiff did not respond to defendants’ motion for summary

judgment as to Count XIII. Accordingly, the Court deems this claim abandoned. See Little v.

Mitsubishi Motors North Amer., Inc., 261 Fed. Appx. 901, 903 (7th Cir. 2008) (failure “to

present facts or develop any legal arguments” in response to motion for summary judgment

constituted abandonment of claims); see also Burton v. Board of Regents of the Univ. of Wis.

Sys., 851 F.3d 690, 695 (7th Cir. 2017) (“[I]t is a well-settled rule that a party opposing a

summary judgment motion must inform the trial judge of the reasons, legal or factual, why

summary judgment should not be entered. If the [nonmoving party] does not do so, and loses the

motion, it cannot raise such reasons on appeal.”) (citations omitted). Thus, defendants are

granted summary judgment as to Count XIII.



                                               7
       C.      Plaintiff’s § 1983 malicious prosecution claim

       In Count XIV of the third amended complaint, plaintiff asserts that defendants deprived

Yawer of liberty by creating false and/or inaccurate police reports and giving false accounts of

the events of June 16, 2014. The Fourteenth Amendment protects against deprivations of “life,

liberty, or property, without due process of law.” U.S. Const. Amend XIV.

       Such a claim obviously requires a deprivation of liberty, and defendants argue plaintiff

has not established one here. Cairel v. Alderden, 821 F.3d 823, 831 (7th Cir. 2016). The

Seventh Circuit has held that “a plaintiff who has been released on bond following his arrest and

who was later acquitted at trial could not maintain a due process claim for fabrication of

evidence” because no liberty interest was implicated. Cairel, 821 F.3d at 831 (citing Saunders-

El v. Rohde, 778 F.3d 556, 561 (7th Cir. 2015)). In Cairel, the Seventh Circuit concluded that

the plaintiffs were not deprived of liberty, because they were released on bond after a few days in

jail and, ultimately, had the charges against them dropped. Cairel, 821 F.3d at 831. The Seventh

Circuit has explained that “if an officer (or investigating prosecutor) fabricates evidence and puts

that fabricated evidence in a drawer, making no further use of it, then the officer has not violated

due process; the action did not cause an infringement of anyone’s liberty.” Whitlock v.

Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012) (citing Buckley v. Fitzsimmons, 20 F.3d 789,

795 (7th Cir. 1994)). The Seventh Circuit has also noted that “the need to appear in court and

attend trial does not constitute such a deprivation [of liberty].” Cairel, 821 F.3d at 831.

       As defendants point out, plaintiff has not responded to their argument that Yawer was not

deprived of a liberty interest. It is undisputed that Yawer was released from Cook County Jail

after a few days and that he was never tried. Plaintiff fails to make any argument that Yawer was

deprived of liberty, so any such argument is waived. Burton v. Board of Regents of the Univ. of



                                               8
Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017). Accordingly, defendants are entitled to judgment

as a matter of law on Count XIV. The Court grants defendants’ motion for summary judgment

on Count XIV.

IV.    CONCLUSION

       For all of these reasons, the Court grants defendants’ motion for partial summary

judgment [76]. Defendants are granted summary judgment on Counts V, VI, XIII and XIV of

plaintiff’s third amended complaint.



SO ORDERED.                                         ENTERED: March 14, 2019




                                                    ___________________________
                                                    JORGE L. ALONSO
                                                    United States District Judge




                                             9
